Citation Nr: 0105402	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to improved death pension benefits for the 
period beginning in December 1993, and ending August 31, 
1998.

2.  Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,113.


REPRESENTATION

Appellant represented by:	Herman L. Jimerson, Attorney



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
October 1946, and from May 1952 to March 1954; he died on 
December [redacted], 1993.  The appellant is the mother of the 
veteran's child, D. 

This matter arises from an April 1994 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Therein, it was held that the 
countable income for the veteran's child exceeded the maximum 
applicable income limitation.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the appellant was denied waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $1,113.  In November 1999, she 
submitted a statement that could reasonably be construed as a 
notice of disagreement with that denial.  As such, the Board 
has jurisdiction over this issue, pending the issuance of a 
statement of the case to the appellant and receipt of her 
timely appeal in response thereto.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  Accordingly, action on 
that matter is deferred for reasons to be explained in 
greater detail in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  On the appellant's application for improved death pension 
benefits, submitted on behalf of her and the veteran's son, 
D, in March 1994, the appellant indicated that she was the 
mother of D, born July [redacted], 1981, and that her annual income 
totaled $32,500, with a monthly income of $1,434; this amount 
exceeded the VA income limit of $1,330, for a single child, 
effective December 1993.  

2.  On an application for improved death pension benefits 
received in May 1996, submitted on behalf of her son, D, the 
appellant indicated that her monthly earnings totaled $1,400; 
this amount exceeded the VA income limit of $1,404, for a 
single child, effective December 1995.  

3.  The maximum applicable income limitations for a child for 
the period beginning December [redacted], 1993, the date of the 
veteran's death, and ending August 31, 1998, did not exceed 
$1,476.  

4.  The household income for the veteran's son, D, exceeded 
the maximum applicable pension income limitations for a child 
alone, for the period beginning December [redacted], 1993, and ending 
August 31, 1998.  


CONCLUSION OF LAW

The requirements for an award of improved death pension 
benefits on behalf of the appellant's and the veteran's son, 
D, for the period beginning December [redacted], 1993, and ending 
August 31, 1998, have not been met.  38 U.S.C.A. §§ 101(4), 
1542, 5312 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3, 3.23, 
3.24, 3.271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant disagrees generally with the denial of improved 
death pension benefits for her son, D, for the period 
beginning with the veteran's death on December [redacted], 1993, and 
ending August 31, 1998.  The Board notes that effective 
September 1, 1998, the appellant was awarded improved death 
pension benefits on behalf of her son, D.

The facts in this case are as follows.  The appellant applied 
for improved death pension benefits on behalf of her son, D, 
in March 1994.  Although she and the veteran had never 
married, she gave birth to the veteran's son, D, on July [redacted], 
1981.  As previously mentioned, the veteran died on December 
[redacted], 1993.  On her death pension application on behalf of her 
son, the appellant indicated that D had no income, but that 
he resided with her, and that her annual income was $32,500, 
with monthly reported income of $1,434.  In 1996, the 
appellant indicated that her earnings totaled $1,400 monthly.  
There is no further information of record regarding the 
income of either the appellant or the veteran's son, D, 
during the period beginning with the veteran's death on 
December [redacted], 1993, and ending in August 31, 1998.  

Death pension benefits may be paid under certain 
circumstances to an eligible child of a veteran who had the 
requisite wartime service.  See 38 U.S.C.A. § 1542.  Such 
benefits shall be paid provided that the eligible child's 
countable income does not exceed certain income limitations.  
See 38 U.S.C.A. §§ 1542, 5312; 38 C.F.R. § 3.3(b)(4).  
Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under 38 C.F.R. § 3.23(a)(5), and the 
sum of the annual income of such child and the annual income 
of such person or 
the maximum annual pension rate under paragraph (b) of this 
section, whichever is less.  38 C.F.R. § 3.24(c) (emphasis 
added).  Pension shall be paid to the child at the annual 
rate specified in 38 U.S.C.A. § 1542, as increased from time 
to time under 38 U.S.C.A. § 5312, reduced by the amount of 
the child's countable annual income.  Id. at (b).  A child is 
defined, in pertinent part, as a person who is unmarried and 
who is under the age of eighteen years.  38 U.S.C.A. 
§ 101(4).

In the instant case, the provisions of 38 C.F.R. § 3.24(b) 
are for application because they provide a lesser amount of 
pension than the provisions of 38 C.F.R. § 3.23(a)(5).  The 
maximum annual income limitation for a child when there is no 
surviving spouse has ranged from $1,330 in December 1993, to 
$1,476 effective through November 30, 1998.  The only 
evidence of record regarding the household income of the 
veteran's son, D, during the period beginning with the 
veteran's death in December 1993 and ending August 1998 is 
found in the reports furnished by the appellant in March 1994 
and May 1996.  In both instances, the appellant reported 
income in excess of the applicable maximum income limitations 
cited above.  In March 1994, she reported annual earnings of 
$32,500 (with monthly earnings of $1,434), while in March 
1996, she reported that she was earning $1,400 monthly.  As 
the appellant's income and the child's income must be 
considered in determining a child's pension entitlement, it 
is clear that D's countable income has exceeded the maximum 
applicable income limitation for the time period at issue in 
this appeal.  Under the circumstances, the Board finds no 
basis upon which to predicate a grant of the benefit sought 
on appeal.  



ORDER

Entitlement to improved death pension benefits for the 
veteran's son, D, for the period beginning December [redacted], 1993 
and ending 31, August 1998, is denied.  


REMAND

The record indicates that the RO initially awarded improved 
death pension benefits to the appellant as custodian of the 
veteran's son, D, effective September 1, 1998.  These 
benefits later were terminated retroactively, effective 
September 1, 1998, because the appellant did not furnish the 
required annual Eligibility Verification Report.  An 
overpayment of improved death pension benefits in the amount 
of $1,113 was created thereby.  

The appellant applied for waiver of recovery of the foregoing 
overpayment.  By decision dated in November 1999, her request 
for waiver was denied because she had apparently failed to 
furnish the necessary Financial Status Report.  However, in 
her November 19, 1999 statement, the appellant asserted that 
she submitted a financial statement to the VA Minnesota 
Office on August 25, 1999.  She attached a copy of the 
certification of mailing as proof, although her "financial 
statement" is not of record.  As noted in the Introduction to 
this decision, the appellant's November 1999 statement could 
reasonably be construed as a notice of disagreement with the 
denial of her request for waiver of recovery of the 
overpayment.  However, the RO did not yet issue a statement 
of the case on that issue.  See Manlincon, supra.  
Consequently, the Board believes that the appellant should be 
given another opportunity to furnish the financial 
information necessary to an equitable and good conscience 
determination. 

In view of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  The appellant should be furnished 
another Financial Status Report, to 
submit to the RO.  The appellant is 
hereby advised that her failure to submit 
the applicable financial information may 
adversely affect her claim.  All 
information subsequently obtained by the 
appellant in this regard should be made a 
permanent part of the appellate record.  

2.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished a 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond thereto.  

If, and only if, the appellant submits a timely substantive 
appeal regarding the issue of entitlement to waiver of 
recovery of the overpayment of improved death pension 
benefits, then the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to accord the appellate due process of law, and no 
inference should be drawn regarding the final disposition of 
the claim.  The appellant has the right to submit additional 
evidence and argument on 

the matter that the Board has REMANDED to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 


